Chief Justice Steele
delivered the opinion of the court:
On or about May 1, 1902, the plaintiff deposited with her husband, J. B. Aull, the sum of $1,000.00 for safe keeping. Aull deposited the money in his name in one of the banks of the city of Salida, and on or about June 25, 1902, issued a check for the sum of $1,000.00 payable to the order of defendants. The defendants cashed the cheek and delivered the money to a person named Owen, who was the proprietor of a gambling game located in the saloon of defendants. *543Aull had lost $1,000.00 in the game, and in settlement of his losses, at the suggestion of Owen, drew the check to the order of defendants. The defendants had rented a portion of their room to Owen for the purpose of gambling, and knew that the check was given in payment of a gambling debt.
Opinion filed March 7, A. D. 1910;
rehearing denied April 4, A. D. 1910.
This action was brought for the purpose of recovering the $1,000.00.
The case was tried by the court, who found all the issues in favor of the plaintiff,- and awarded her judgment for the full amount demanded.
The defendants have appealed. We have considered- the testimony, part of which was in the form of depositions, and are of opinion that the finding of the trial court is fully sustained by the evidence.
Upon the authority of Sullivan et al. v. The German National Bank of Denver et al., 18 Col. App. 99; The Western National Bank of Pueblo v. The State Bank of Rocky Ford et al., 18 Col. App. 128, and the cases therein cited, the plaintiff was entitled to recover.
The judgment is affirmed. Affirmed.
Mr. Justice G-abbert and Mr. Justice White concur.